                                                                                 ___     FILeo           ENTER~G
         Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 ___
                                                          Page 1 LOGGED.
                                                                  of 30                                  RECEIVED


                                                                                          MAY 20 :2019
                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                                                                   BY



 IN THE MATTER OF THE SEARCH OF                                     19 -1 ~ 9 3 BPG
 THE SUBJECT ELECTRONIC DEVICES                       Case No.                            _
 DESCRIBED IN ATTACHMENT A



                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

       I, James Walsh, Task Force Officer of the Federal Bureau of Investigation having been

duly sworn, state as follows:

       I.      I submit this affidavit in support of a warrant authorizing the search ofthe devices

described further below and set forth in Attachment              A (the "SUBJECT         ELECTRONIC

DEVICES").      The applied-for search and seizure warrant would authorize the seizure and

subsequent forensic examination of the SUBJECT ELECTRONIC DEVICES for the purpose of

identifying certain electronically stored data pursuant to the protocol described in Attachment B.

       2.      Based on the facts set forth in this affidavit and based on the investigation in which

I have participated, I submit that there is probable cause to believe that the co-conspirators

described in detail below have committed violations of 21 U.S.c.          S   846 (conspiracy to possess

with intent to distribute a controlled substance) and 21 U.S.C.      9   841 (possession with intent to

distribute and the distribution of a controlled substance).      Furthermore, I believe that there is

probable cause that fruits, evidence, and instrumentalities       of these crimes are located in the

SUBJECT ELECTRONIC DEVICES.

                                BACKGROUND AND EXPERIENCE

       3.      I am a Detective with Montgomery County Police Department (MCPD), Special

Investigations Division, Drug Enforcement Section, Major Offenders/Conspiracy             Unit and have

been employed with the MCPD since July 2008. Prior to being employed with MCPD, from

                                                  I
         Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 2 of 30



October 200 I to July 2008, I was a sworn law enforcement officer with the United States Park

Police. I have been specially deputized as a Task Force Officer (TFO) by the Federal Bureau of

Investigation (FBI) and has authority under Title 21, United States Code, since October of2014.

I graduated from the Federal Law Enforcement Training Center (FLETC) in 2002 and the MCPD

Training Academy in January 2009.

       4.      During my seventeen years as a law enforcement officer, to include the past five

years of conducting undercover narcotics investigations, I have performed controlled purchases of

drugs and street level surveillance of drug transactions; utilized informants to make controlled

purchases of drugs; worked in an undercover capacity on several occasions involving narcotics

investigations targeting street level and interstate narcotics traffickers; obtained and executed

search warrants as a result of drug investigations;     attended numerous courses and seminars

covering drug recognition, interdiction, money laundering, conspiracy investigations and secure

communications    interception; participated in and been a co-case agent on Title III wiretap

investigations involving federal narcotics violations; and been recognized and testified as an expert

in narcotics trafficking by the Circuit Court and Juvenile Court for Montgomery              County,

Maryland.

       5.      I have been involved in the investigation of several Organized Crime Drug

Enforcement Task Force (OCDETF) investigations involving drug trafficking organizations. I

have extensive experience in debriefing defendants, working with confidential informants, and

various persons with direct experience with the methods used to distribute controlled substances.

       6.      I have also attended numerous other training classes and seminars related to

undercover narcotics investigations, drug interdiction, conducting interviews, drug recognition and

fraud and money laundering. Additionally, I have developed, taught and continue to teach several



                                                  2
         Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 3 of 30



continuing educational courses to sworn officers on drug investigations

       7.      Based on my training and experience, I am familiar with the means and methods

that narcotics traffickers use to import and distribute illicit drugs. I am familiar with the support

and assistance that narcotics organizations require to conduct their illegal activities.    I am also

become knowledgeable about the criminal statutes of the United States, particularly in the laws

relating to violations of the federal narcotics and conspiracy statutes.

        8.     Through this training and experience, I have learned about the importation,

manufacture,   concealment and distribution of controlled substances, including, for example,

cocaine, heroin, fentanyl, fentanyl derivatives, phencyclidine      (PCP), and marijuana.      I have

become familiar with the use of telephones by drug traffickers to communicate, the patterns of

activity of drug traffickers, the types and amounts of profits made by drug dealers, and the

methods, language, and terms that are used to disguise the source and nature of the profits of illegal

drug dealing. Additionally, based on my training and experience and his participation in other

narcotics investigations, I know the following:    that it is common for drug dealers to "front," or

provide on consignment, controlled substances to their customers; that it is COmmon for drug

dealers to conceal contraband, proceeds of drug sales, and records of drug transactions in secure

locations within their residences, vehicles and/or businesses for ready access; that it is common

for drug dealers to conceal proceeds from law enforcement authorities and rival narcotics

traffickers; that drug dealers routinely use cellular telephones to facilitate their drug distribution

operations; that drug dealing is an ongoing process that requires the development, use, and

protection of a communication network to facilitate daily drug distribution; that drug dealers use

telephones to thwart law enforcement efforts to penetrate the drug dealers'           communication

networks; and that narcotics traffickers commonly use "coded" language when speaking with other



                                                  3
         Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 4 of 30



drug traffickers in order to thwart detection by law enforcement agents who may be intercepting

their communications.

       9.      Based upon my training and experience and my participation in this and other

narcotics investigations, as well as my conversations with other agents, I know the following:

               a.       Narcotics traffickers often maintain at locations including their residences,

       businesses, vehicles, and stash houses, financial records and financial instruments related

       to their narcotics transactions and the profits derived from those transactions including, but

       not limited to, currency, bank checks, cashier's checks, Western Union receipts, money

       orders, stocks, bonds, precious metals, and real estate records;

               b.       Narcotics   traffickers frequently maintain at locations      including their

       residences, businesses, vehicles, and stash houses, records of their narcotics transactions

       including, but not limited to, books, ledgers, records and other documents relating to the

       manufacture, transportation, possession, and distribution of controlled substances.        Such

       documents are frequently maintained where the traffickers have ready access to them,

       including in their homes;

               c.       Narcotics   traffickers   commonly maintain at locations      including   their

       residences, businesses, vehicles, and stash houses, identification and travel documents,

       including, but not limited to, tickets, transportation schedules, passports, notes and receipts

       related to travel, and motel/hotel receipts;

               d.       Indicia of occupancy, residency and/or ownership of the premises to be

       searched are often present in such premises;

               e.       Narcotics traffickers commonly maintain many of the foregoing items in

       cellular telephones, computer files, on disks, and on hard drives; removable storage devices



                                                    4
         Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 5 of 30



       such as 'Thumb Drives";

               f.      Narcotics traffickers commonly maintain at locations including their

       residences, businesses, vehicles, and stash houses, numerous cellphones that they use to

       contact their coconspirators, including their sources of supply, their distributors, and their

       customers;

               g.      Narcotics traffickers often use video recording devices, including cellular

       telephones, to take video recordings of other members of their organization often engaging

       in illegal activities such as the distribution of narcotics, as well as video recordings

       documenting the purchase of assets with the proceeds of narcotics trafficking.

        10.    Specifically with respect to cellular telephones, computers, and other "smart"

electronic devices, such as tablets, I know the following information based upon my training,

experience and participation in this and other investigations involving drugs and firearms, as well

as conversations with other investigators:

               a.      Individuals engaged in drug trafficking offenses often use cell phones and

       electronic devices to communicate with suppliers; to place orders with suppliers; to

       communicate with customers; to receive orders from customers; and to choose meeting

       times and locations for the distribution of controlled substances. The individuals engaging

       in drug trafficking will often use a combination of voice calls and text messages to

       coordinate drug transactions. Individuals engaged in drug trafficking offenses also use

       digital storage devices to maintain telephone number "contact lists" of individuals who

       may have assisted in the planning of this and other criminal activity.

               b.      Drug trafficking      is an ongoing and recurring    criminal activity.    As

       contrasted with crimes against persons, which tend to be discrete offenses, drug trafficking



                                                   5
 Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 6 of 30



is an illicit commercial activity that is characterized by regular, repeated criminal activity.

        c.      Cellular   telephones,   computers,    and   other   smart    devices   are   an

indispensable tool of the narcotics trafficking trade.       Narcotic traffickers use cellular

telephones, push-to-talk telephones, Short Message Service ("SMS"), electronic-mail, and

similar electronic means and/or devices, often under fictitious names or names other than

their own, in order to maintain contact with other conspirators and narcotic traffickers. In

addition, narcotic traffickers will often change their cellphones following the arrest of a

member of their DTO, or at random in order to frustrate law enforcement efforts.

        d.      Drug traffickers often place nominal control and ownership of telephones

in names other than their own to avoid detection of those telephones by govemment

agencies. Even though telephones are in the names of other people, drug traffickers retain

actual ownership, control, and use of the telephone, exercising dominion and control over

them.

        e.      Drug traffickers utilize multiple and different types of communication

devices, and change the numbers to these communication devices frequently. This is done

to avoid detection by law enforcement personnel. I also know that drug traffickers will

dedicate different   communication       devices for different    aspects    of the trafficking

organization. An example of this would be a drug trafficker utilizing one cellular telephone

to communicate with customers, and utilizing another cellular telephone to communicate

with a source of supply of drugs.

        f.      Cell phones and similar smart devices associated with drug traffickers

include various types of evidence.       They may contain relevant text messages or other

electronic communications; they may contain electronic address books listing the phone



                                           6
        Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 7 of 30



       numbers and other contact information associated with co-conspirators;         and they may

       contain other types of information, including the information contained in Attachment C.

               g.       The mere fact of a cellular phone's call number, electronic serial number or

       other identifYing information may be evidentiary value as it may confirm that a particular

       cell phone is the phone identified during a wiretap, pen register, or other electronic

       investigation.

               h.       I know from my training, knowledge, and experience that cell phones and

       other smart devices often record the phone's historical location data, indicating the location

       of stash houses, distribution points, and supply sources.    I also know that capturing and

       analyzing the cellular telephone geolocation of a phone used by a drug trafficker can

       provide important evidence of: (I) the location of the drug trafficking itself, including the

       spot where drug sales are conducted, solicited, or transacted; (2) the location where a drug

       dealer stores and stashes his drugs, including his personal residence or another dwelling

       used for the storing of controlled substance; (3) the location of suppliers, customers, or

       coconspirators that a drug dealer may meet with; (4) the location of meetings among

       various members of the conspiracy; (5) corroboration of physical drug trafficking activity

       observed by investigators; and (6) the overall pattern of travel for a particular drug

       trafficker.   Further, the capture of geolocation information can corroborate physical

       observations of drug transactions and other conspiratorial conduct of POPS and others.

       Accordingly, the location of a cellular phone used by a drug trafficker can provide

       important evidence of the drug trafficking conspiracy.

       11.     The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended



                                                  7
         Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 8 of 30



to show merely that there is sufficient probable cause for the requested warrants and does not set

forth all of my knowledge about this matter.

                                     PROBABLE CAUSE

       12.     In 2016, Special Agents and Officers of the FBI, DEA and Montgomery County

Police Department, Maryland (MCPD) began investigating a drug trafficking organization (the

"DTO") that distributes large quantities of heroin and cocaine in and around the Baltimore

metropolitan area. In the course of the investigation, FBI/MCPD identified Gregory BUTLER,

also known as "Sags" or "Little Dick," as a leader of the DTO. The DTO has several associates

to include Edward HALL and Terrance MEDLEY, among many others described in detail below.

                 Interception of Communications over BUTLERS's Cellphones
       13.     The DTO is a narcotics source of supply for customers traveling from Maryland,

Virginia, West Virginia, Pennsylvania, and the District of Columbia. BUTLER has both the access

and means to distribute kilogram-level quantities of heroin, cocaine, and crack cocaine. Weekly

narcotics distribution is estimated at a range of one or more kilograms, supplied to customers by

vetted DTO re-distributors at one of several pre-determined buy locations across the Baltimore

metro area. His narcotics source(s) of supply remain unknown. Over five hundred individual

customers have purchased from BUTLER by contacting one of his many phones, purchasing

between user "point" quantities and/or re-distribution quantities exceeding 100 grams.

       14.     On October 2, 2018, the Honorable Catherine Blake, United States District Judge

for the District of Maryland,    authorized the initial interception   of wire and/or electronic

communications occurring over (443) 641-4783 ("TTl") and (347) 744-5958 CTTI"), which were

cellular telephones used by BUTLER. As detailed further below, BUTLER has used multiple

telephone numbers over the course of the investigation.

       15.     On October 26, 2018, the Honorable Catherine Blake, United States District Judge

                                                8
         Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 9 of 30



for the District of Maryland, authorized the continued interception of wire and/or electronic

communications occurring over TTl and TT2. Judge Blake also authorized the initial interception

of wire and/or electronic communications       occurring over (304) 809-4934 ("TT4") and wire

communications occurring over 240-899-3787 ('TTS").

                                April 3, 2019 Takedown of the DTO

        16.      Pursuant to numerous federal arrest and search warrants, on April 3, 2019, law

enforcement conducted enforcement actions against the BUTLER DTO, resulting in the arrest of

BUTLER and many of his associates. These events occurred throughout Maryland, Virginia, and

West Virginia.     At many of these locations electronic devices were recovered associated with

various DTO members.

                                          Subject Device-]

        17.      On April 3, 2019, Darlene BEST, who is BUTLER's mother, was placed under

arrest pursuant to a federal arrest warrant at her residence located at 3204 Normandy Woods Drive,

Apartment E, in Ellicott City, Maryland.      In conjunction with her arrest, a federal search and

seizure warrant was executed.

        18.      Recovered within BEST's residence were various documents, including Western

Union receipts, documents associated with BUTLER, money order receipts, and approximately

$100,000 in U.S. Currency believed to be illegal drug proceeds. The recovered money was heat-

sealed in plastic wrap and concealed in a duffle bag.

        19.      Based on my training and experience, I know that drug traffickers will often utilize

family members and associates to "stash" their illicit proceeds or drugs. The tactic of using various

locations assists the trafficker in concealing either their proceeds or product from discovery by

rival competition or law enforcement.



                                                  9
         Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 10 of 30



        20.    Also recovered from BEST's residence was a black Apple I-phone bearing IMEI

352987091210551 (SUBJECT DEVICE-I).

                                   Subject Devices-2, -3 and -4

        21.    On April 3, 2019 a federal search and seizure warrant was executed at 32 Stockmill

Road, Apartment F, Pikesville, Maryland.      This is the residence of Darean COOK who is the

mother of several of Gregory BUTLER's         children.   Law enforcement recovered documents,

including money order receipts. Also recovered from the residence was a black Apple I-phone

bearing serial number FD6W92ILJCM2          (SUBJECT DEVICE-2), an Apple I-phone in a blue

case bearing serial number FDCVP16MJCMI           (SUBJECT DEVICE-3), and a white Apple 1-

phone bearing evidence bar code E6096504 (SUBJECT DEVICE-4).

        22.    Throughout the course of this investigation, COOK and BUTLER have utilized

electronic communication     to discuss matters related to the operation of BUTLER's            illicit

enterprise.

        23.    On January 17,2018, BUTLER was placed under arrest pursuant to a state warrant

for domestic assault. During his detention on state charges, BUTLER made several calls to COOK.

On January 18, 2019 at approximately 7:00 p.m., for example, law enforcement reviewed a

lawfully recorded jail call made to the telephone number 443-839-3088, which investigators know

was utilized by COOK. Both COOK and BEST were on the call. Towards the end of the call,

BUTLER instructed COOK as well as BEST to tell his street-level distributors to give out

"samples" to customers.    BUTLER recognized that following his unexpected arrest there was a

disruption in the DTO's sales. Numerous customers who typically purchase on a near daily basis

had not been, or would not be, able to obtain any drugs. Based on my training and experience,

BUTLI;R instructed his distributors to give away drugs for free in an effort to retain drug customers



                                                 10
             Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 11 of 30
                                                                                                        I
                                                                                                        !




    following this interruption.

            24.     On February 9, 2019 at approximately 7:53pm BUTLER again called COOK. A

    portion of the call is listed below:

            BUTLER:.        Yeah I say how long you gonna be in the house though cuz I ready get the
                            car washed and shit and I didn't know you ready leave out right now or
                            [UI}

            COOK:            I don't know. I don't know. How long you about to be

            BUTLER:         Man I don't know I'm just tryin get the car washed. Hello. I mean I don't
                            know

            COOK:            I guess just call me when you done

            BUTLER:         Why what you about to do

            COOK:           Not about to do nothin

            BUTLER:         I though you was goin somewhere

            COOK:           I mean if you need your phone, don't I have to wait?

            BUTLER:         Mean you can come meet me if that's the case .•

            COOK:           No I don't feel like doin all of that... I don't feel like doin all that

            BUTLER:         Mean if you about to leave out what difference do that make man

            COOK:           Cuz I don't know what I'm about to do yet

            BUTLER:         The fuck you mean you don't know what you about to do, you just said
                            what you was about to do

            COOK:           I don't know if I feel like it. I'm sittin here debatin

            BUTLER:         So how many missed calls the phone got

            COOK:           I don't know

            BUTLER:         can you hit the top button and see real quick.

            25.     Based on my experience in this investigation, I know that BUTLER used several

    different cellular phones to conduct drug sales. In the above listed call, COOK was in possession

    of one of these phones, and BUTLER was trying to obtain it. COOK knew that BUTLER needed


                                                        11



l
         Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 12 of 30



the phone, as indicated by her question "don't I have to wait?".         Later in the call, BUTLER

instructed COOK to see "how many missed calls the phone got" and "hit the top button and see

real quick." I know that BUTLER had hundred of drug customers who contacted him on a daily

basis. I believe he asked COOK to see how many missed calls were on the phone in an attempt to

gauge how many potential sales he may have missed.

                                        Subject Devices-5 and -6

        26.      On April 3, 2019, Desmond RINGGOLD was placed under arrest pursuant to a

federal arrest warrant at his residence located at 1718 Druid Hill Lane, Apartment 2, Baltimore

Maryland.     In conjunction with his arrest, a federal search and seizure warrant was executed at

RINGGOLD's residence.

        27.      Law enforcement recovered documents in his name, $1,900.00 in U.S. Currency, a

black Apple phone bearing evidence barcode E5433188 (SUBJECT DEVICE-S), and an Apple

I-pad with a white-grey cover bearing serial number DLXA49LFG5V3 (SUBJECT DEVICE-6).

        28.     In the course of this investigation, RINGGOLD was identified as a "Lieutenant"-

I.e., supervisor-for   the BUTLER DTO.          As evidenced by intercepts, among other means,

RINGGOLD was responsible for distributing drugs to the street level operatives and then picking

up illicit proceeds of drug sales.

        29.      On December         27, 2018 at approximately     9:05am, RINGGOLD,            usmg the

telephone number 410-949-6198, called Edward HALL who was a street level distributor for the

BUTLER DTO.        A portion of the call is listed below:

        HALL:                   Hello

        RINGGOLD:               ugh the 4 there. the 4 there and that I and half. I told you.

        [HALL interrupts]

        HALL:                   Where you send them at Mount Royal or or

                                                   12
,------------_             .. _------   - -   ---_.-




                    Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 13 of 30



                   RlNGGOLD:                           Yea Mount Royal

                   HALL:                               Alright the 4 there

                   RlNGGOLD:                           yea and that one and half I told you to get put that in separate. the
                                                       one and half they 20 out

                   HALL:                               They 20 minutes out alright and when I'm out I'll just go right
                                                       down fUlJ get the get urn well just get a card right?

                   RINGGOLD:                           Yea

                   HALL:                               I'll go to 7-Eleven or something. Get an AT&T card. And I know
                                                       I'll put it on there cuz you show me

                   RlNGGOLD:                           Ugh ugh let me know when urn let me know when Mazzi get there
                                                       so i can know where to send them

                   HALL:                               Alright yeah because I'm under 40

                   30.     With respect to RINGGOLD's statements "the 4 there" and "that one and half," I

            know from my training in experience in this investigation that the numerical terms of "4" and

            "one and half' represent quantities of drugs that the BUTLER DTO is distributing. In the second

           portion of the conversation, RlNGGOLD asked HALL to let him know when "Mazzi" arrives so

            that he will know "where to send them." I know that "Mazzi" is a nickname for the street-level

            distributor identified as Terrance MEDLEY.                  When RlNGGOLD states "where to send them," I

            believe this statement referenced the location where MEDLEY will want customers go to conduct

            the drug deal. HALL agreed to provide the location, and stated that "I'm under 40" meaning that

            his current drug supply is diminishing insofar as "40" represented another quantity of drugs.

                                                             Subject Devices-7 and -8

                   31.     On April 3, 2019, Tirell SAUNDERS was placed under arrest pursuant to a federal

            arrest warrant in Room 519 of a hotel located at 8801 Lochraven Boulevard in Towson, Maryland.

           Inside Room 519 officers found a gold colored Apple I-phone with a black case bearing IMEI

            359238069975285 (SUBJECT DEVICE-7) and silver Apple I-phone with a cracked screen and


                                                                         13



l
                          Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 14 of 30



                  a green/grey case bearing IMEI 352018076957907 (SUBJECT DEVICE-8).

                          32.     SAUNDERS was known to operate a silver Acura TL with Maryland registration

                  3DK6008. The Acura was located outside ofthe hotel room where SAUNDERS was arrested. On

                  April 3, 2019, pursuant to a federal search and seizure warrant the Acura was searched.        In the

                  glove box of the Acura officers found approximately $8,090.00 in U.S. Currency.            The U.S.

                  currency was separated into bill folds, which is a common practice of drug traffickers.

                          33.    In the course of this investigation, SAUNDERS (a.k.a. "Pretty") was identified as

                  another "Lieutenant" for the BUTLER DTO.            Like RINGGOLD, he too was responsible for

                  distributing drugs to the street level operatives and then picking up illicit proceeds of drug sales.

                  He used cell phones in furtherance of these illegal activities.

                         34.     On January 17,2019, at approximately II :31 PM, RINGGOLD received a call from

                  the telephone number 443-703-8903, which investigators know was SAUNDERS's                 telephone

                  number. RINGGOLD and SAUNDERS then engaged in the following conversation:

                         RINGGOLD:               Yo

                          SAUNDERS:              Whoadie.

                         RINGGOLD:               Whoadie.

                          SAUNDERS:              Yeah I just talked to Mazzi so, you talk to Little Dick?

                         RINGGOLD:               No I'm waitin' for him to call me.

                          SAUNDERS:              Ah damn I about to say what the fuck the man gon' do about
                                                 tomorrow ... He ain't-he ain't never make it back to see me.

                         RINGGOLD:                Aight.

                          SAUNDERS:               So I only got, urn, 93.

                         RINGGOLD:               That should hold niggas over tomorrow.

                         SAUNDERS:               Yeah ... Right until a nigga talk to him.


                                                                    14



I   ___________                                                                                                           I
        Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 15 of 30




       RlNGGOLD:               Mmm.

        SAUNDERS:              I don't know what Mazzi got left.

       RlNGGOLD:               Mmm.

        SAUNDERS:              Oh matter of fact I think Mazzi said he got like 20 30s some shit like
                               that.

       RlNGGOLD:               Oh aight.

       35.     During    the above    conversation,    RINGGOLD       and   SAUNDERS         discussed

BUTLER's arrest that had occurred several hours earlier that day and expressed concerns over

how the DTO would continue to operate based on the dwindling supply of drugs. SAUNDERS

remarked that he only had "93" left, which I believe meant 93 grams of drugs, but RlNGGOLD

alleviated his concerns noting that that supply should be sufficient for the day's narcotics business.

                                           Subject Device-9

       36.     On April 3, 2019, Timothy DOWNING was placed under arrest pursuant to a

federal arrest warrant by law enforcement officers from the Montgomery County Department of

Police. At approximately 9:45am FBI law enforcement officers took custody of DOWNING.              He

was in possession       of a silver   Samsung     cell phone    model    SM-J327P,     DEC    number

8916889690846451 (SUBJECT DEVICE-9).

       37.     Through the investigation into the BUTLER DTO, DOWNING was identified as a

consistent customer who purchased substantial quantities drugs. All of his communications with

the DTO were generated through the use of a cellular phone.

       38.     On December 26, 2018 at approximately 3:36pm, phone number 443-641-4783

(TTl), which is a phone used by the BUTLER DTO, sent an outgoing SMS text message to the

telephone number 240-675-1 827, which is a telephone number used by DOWNING. The message



                                                  15
               Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 16 of 30



    stated "2002 mount royal ter".      On December 26, 2018 at 4:30pm, TTl received an incoming

    telephone call from DOWNING's         phone.    The call between BUTLER and DOWNING is as

    follows:

            BUTLER:                Yo

            DOWNING:               Yo I'm here

            BUTLER:                How many yo?

            DOWNING:               Ugh 10

            39.     Based on my training and experience in this investigation, the above listed SMS

    text exchange and subsequent intercepted call indicated a drug transaction between DOWNING

    and BUTLER. BUTLER provided a location for the transaction ("2002 mount royal ter"). Shortly

    thereafter, DOWNING called BUTLER to advise him of his arrival and the amount of drugs he

    wished to purchase ("10").

                                             Subject Device-10

            40.     On April 3, 2019, Russell OLIVER was placed under arrest pursuant to a federal

    arrest warrant at his residence located at 25 Boehrer Lane, Bunker Hill, West Virginia.           In

    conjunction with his arrest a federal search and seizure warrant was executed at that address.

            41.      Recovered from OLIVER's residence was a BLU cell phone with a clear case

    bearing serial number 352908091349322          (SUBJECT DEVICE-lO).      Also recovered was a .22

    caliber handgun and corresponding .22 caliber ammunition.

            42.       Through the investigation,     OLIVER was identified as a re-distributor       who

    purchased drugs from the BUTLER DTO and then resold them in West Virginia. On February 14,

    2019 at 12:01pm, OLIVER called BUTLER on BUTLER's phone. In a previous call, OLIVER

    had stated that he had been arrested, which was the cause for an interruption in their business

    relationship.   During the portion of a later call transcribed below, BUTLER then indicated that

                                                      16



l                                                                                          _
       Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 17 of 30



OLIVER owed him money for a drug debt:

      OLIVER:        Yea

      BUTLER:        finish what you were saying now

      OLIVER:        Ugh fucking that dude ugh that was coming the dude that was running
                     down the road for me

      BUTLER:        yea

      OLIVER:        His fucking brother got into his shit he went into the store this mother
                     fucker gets into the shit that he had stashed that he had just got from me
                     and fucking ODs at the goddarnn passenger seat Tim comes out and finds
                     him and he's tryin to

      [Butler interrupts Oliver]

      BUTLER:        Alright listen. yo yo yo I'm at work right now just try and make a long
                     story short. so hear me out so what about umm the money for the parts the
                     other. ever gonna re-arrange that [talk over each other] you say you got
                     locked up

      OLIVER:        Yea I'm gonna have to hurry up and make it up man umm can I can I send
                     can i start to send some of my people that's got bread just fucking send em
                     down to you to grab and I'll just whatever extra I make on that you just
                     pocket that

      BUTLER:        No we ain't gonna keep doing that shit bra heeelll no man

      OLIVER:        Well I mean if they bring cash

      BUTLER:        Oh yeah Well yea you bring cash yea

      OLIVER:        I'll send em with cash I got my new Roger, Roger's straight as fuck I'll
                     send him down with cash [talk over each other]

      BUTLER:        Yea that's cool. How long it gonna take you to square me away though

      OLIVER:        Then I'll fucking go ahead and start hustling right now to do whatever I
                     need to do

      BUTLER:        I understand I say I understand so how long it gonna take for you to square
                     me away

      OLIVER:        As fast as I can dog i ain't gonna leave you hanging I always pay you
                     know that I just there wasn't shit I could do they wanted fucking 10,000


                                              17
        Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 18 of 30



                       cash only bond I got a lawyer instead, they knocked that shit out cuz I
                       flushed everything they didn't get shit I fucking flushed it all they found
                       my weed and my pipe

       BUTLER:         [Ull that's a lot of mother fucking cash you owe me. how we gonna do
                       that

       43.     Based on my training and experience in this investigation and others, OLIVER was

trying to explain to BUTLER that he currently did not have the money to pay BUTLER money

owed. OLIVER stated that he could send associates with cash to pay for a portion of what he owed

("I'll send him down with cash"). BUTLER asked how long it will take OLIVER to pay his debt.

OLIVER was non-committal but stated ''I'll fucking go ahead and start hustling right now." With

the phrase "hustling," OLIVER meant that he would begin to distribute drugs for profit. Later

during the call, OLIVER described how the recent court disposition unfolded, stating "I got a

lawyer instead, they knocked that shit out cuz I flushed everything they didn't get shit I fucking

flushed it." I believe that OLIVER was advising BUTLER that his charges had been dropped

because he was able to destroy evidence, and all that was recovered was "weed and my pipe." I

know from training and experience that drugs which are powder based, such as heroin and cocaine,

are easier to dispose of through a toilet rather than marijuana ("weed").

                                 Subject Devices-II,   -12, and -13

       44.     On April 3, 2019, Cindy LEGARD was placed under arrest pursuant to a federal

arrest warrant at her residence located at 277 Specks Run Road, Apartment 1, Bunker Hill, West

Virginia. In conjunction with her arrest a federal search and seizure warrant was executed at 277

Specks Run Road.

       45.     Recovered from the residence were the following: a tied plastic baggie containing

a grey substance suspected to be heroin, 2 vials containing a brown substance suspected to be

heroin, 22 Buprenorine strips, 2 vials containing a green leafy substance suspected to be marijuana,


                                                 18
        Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 19 of 30



2 glass capsules with powder residue, 3 orange pills of unknown substance, and a prescription

bottle disaplying the name Cindy LEGARD containing 6 orange pills. Officers also seized the

following cellular phones from the residence: a white Apple Iphone bearing evidence barcode

E5357248 (SUBJECT DEVICE-H),         a black LG cellular phone with a style case bearing evidence

barcode E5357243 (SUBJECT       DEVICE-12),        and a Samsung cellular phone bearing evidence

barcode E5357242 (SUBJECT DEVICE-B).

       46.    Through the course of the investigation, LEGARD was identified as another re-

distributor who would travel to Baltimore to purchase drugs and then return to West Virginia to

resell them. For example, on January 2, 2019 beginning at approximately 9:34am and ending at

12:15pm, BUTLER's phone had an SMS text exchange with the cellular phone number 304-820-

2831, which investigators know was used by LEGARD. A portion of this exchange is listed below:


       C. LEGARD:            Hey babe. This is cindy silver prelude. I haven't been down in
                             forever since shit went down with me. I'm still scared to come at
                             this point but I'm trying to get back together. I'm late on rent and
                             shit. Was wondering if you would let me send my bro with 200 if
                             you would let me get 5 and owe you 150 next time? You can call
                             and make sure its me if you want 101.Got a new number and shit.
                             I'm hoping I'll be able to come myself soon enough, but I'm still a
                             little worried right now.

       BUTLER:               3363 falls road Baltimore 21211

       C.LEGARD:             Thanks babe. He's going to leave here soon. I'll send my phone
                             with him if you want. He has a number to reach me at if anyone
                             wants to call to make sure its me. Thanks love

       BUTLER:               ]' m not doing that

       C. LEGARD:            Well can i get 3 for 210

       BUTLER:               Ok

       47.    On January 2, 2019 at approximately 6:09pm LEGARD and TTl had a similar SMS



                                                   19
        Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 20 of 30



text conversation:

        C. LEGARD:            Hey i need com back and get 4 is that cool

        BUTLER:               ,4414 Alan Dr Baltimore MD 21229

        C. LEGARD:            I need 4

        BUTLER:               K

        48.     Based on my training and experience in this investigation, the above listed SMS

text message threads are typical of a customer contacting the BUTLER DTO to purchase drugs.

There is an initial SMS text and the customer receives a location ("3363 falls road" and "4419

Alan Dr"). BUTLER then receives a number from LEGARD ("5," "3," and "4") representing the

quantity of drugs, typically in grams, that LEGARD seeks to purchase.

                                         Subject Device-14

       49.      On April 3, 2019 a federal search and seizure warrant was executed at 732 Denison

Street in Baltimore, Maryland.    Present in the residence was a lone adult male, Davon OWENS.

Recovered from the residence was a duffle bag. Inside the duffle bag was approximately 14 plastic

baggies, which contained a large quantity of a brown substance suspected to be heroin. Inside

OWENS's       room   was   a 9mm      handgun    and   a     Samsung   cell   phone   bearing   IMEI

3542540901 58051 (SUBJECT DEVICE-14)

        50.     The stash of suspected     heroin inside the duffle bag was consistent          with

interceptions between OWENS and other members of the DTO, which indicated that OWENS

would store narcotics at his home in Baltimore and provide them to a supervisor in the DTO

whenever the DTO needed a re-supply of narcotics.

                                    Subject Devices-i5 and -i6

        51.     On April 3, 2019, pursuant to a federal arrest warrant, Kareem MACK was placed

under arrest in Baltimore, Maryland. In the course of this investigation MACK was identified as

                                                20
        Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 21 of 30



a street level distributor for the BUTLER DTO. MACK often used the phone to communicate

with BUTLER, RINGGOLD, and SAUNDERS regarding details of their illicit enterprise, as

illustrated by the call below. At the time of his arrest, MACK was in possession of two cellular

phones: a black Apple iPhone, model A1549, IMEI: 355785075069812               with a blue case

(SUBJECT DEVICE-IS)         and a pink Apple iPhone, Model A1662, IMEI: 35659908 1155856 with

a black case (SUBJECT DEVICE-I6).

       52.     On February 22, 2019 at approximately 3:52pm, TT4 called the cellular phone

number 443-902-4949, which is a number investigators know was used by MACK. A portion of

the conversation is listed below:

       MACK:           Yeah dummy

       BUTLER:         Hey yo there's a 10 right there in a Uhaul

       MACK:           Aight I gotchu dummy

       BUTLER:         [UII] Yo I thought you was movin yo?

       MACK:           I'm bout to move I'm bout to wait for Pretty come holla at me cuz he bout
                       to bring me a whole nother 120, I need get that first before I move
                       anything

        53.    Based on my training and experience in this investigation, in the above listed

conversation, BUTLER was contacting MACK to advise that a drug customer was located in a U-

Haul truck.   Toward the end of the conversation, MACK indicated that he was waiting co-

conspirator "Pretty" to "bring me a whole nother 120." Based on my training and experience, I

know that this statement means "Pretty" would be delivering 120 grams of drugs to MACK.

                                    Subject Devices-17 and -I 8

       54.      On April 3, 2019 Edward HALL was placed under arrest pursuant to a federal

arrest warrant. HALL was located in the driver's seat of a Ford bus which was parked in a parking

lot. Located within arm's reach to HALL and in plain view was a loaded 9MM handgun. HALL

                                                21
         Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 22 of 30



was also in possession of an unknown quantity of a powder substance suspected to be heroin. The

Ford bus was subsequently seized and towed to a secure FBI facility. Through the investigation,

law enforcement identified HALL as one of the main street-level drug distributors used by the

BUTLER        DTO, as evidenced    by the interception   described   above between   HALL and

RINGGOLD on December 27, 2018 and the interception described below between HALL and

BENNETT on December 26, 2018, among other interceptions.

        55.      On April 9, 2019, a federal search and seizure warrant was executed on the Ford

bus.   Recovered within the Ford bus was a red plastic baggie containing a powder substance

suspected to be heroin, a clear capsule containing a powder substance suspected to be heroin, a

plastic bag containing 50 9MM bullets, a black Boost cellular phone (SUBJECT DEVICE-17),

and a gold colored Motorola cellular phone bearing serial number ZY225BP4RF (SUBJECT

DEVICE-I8).

                                        Subject Device-19

        56.      On April 9, 2019, a federal search and seizure warrant was executed on a black

Honda sedan, which had been seized from Gregory BUTLER.          Recovered inside the passenger

compartment of the Honda was a .22 caliber semi-automatic handgun, a plastic baggie containing

a white chunk substance (suspected crack cocaine), a plastic baggie containing a brown chunk

substance (suspected heroin), and a white-gold Apple I-phone bearing FCCID: BCGE2945A

(SUBJECT DEVICE-19).

                                        Subject Device-20

        57.     On April 5,2019, Donte BENNETT was placed under arrest pursuant to a federal

arrest warrant in Cumberland, Maryland. At the time of his arrest, BENNET was in possession of

an Apple iPhone, Model A1586, bearing IMEI: 356150094375295,          with a cracked screen and



                                                22
          Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 23 of 30



black rubber cover (SUBJECT DEVICE-20).

         58.     Through the ongoing investigation, Donte BENNETT has been identified as one of

several street-level distributors who dispensed drugs to customers.     BENNETT also transferred

illicit proceeds to the managers of the BUTLER DTO and received drugs from said managers to

distribute. The investigation revealed that BENNETT used a cellular phone to further these illegal

activities.

         59.     On December 26, 2018 at approximately        3:48pm, Edward HALL called the

telephone number 443-629-7135, a phone investigators know was used by Donte BENNETT. A

portion of the conversation is listed below:

         BENNETT:               Yo hey yo ugh just let me know

         HALL:                  Yo

         BENNETT:              let me know when you get up in your house so I can ugh ugh get
                               somebody run me around there

         HALL:                 He's out

         BENNETT:               Oh damn aight .

         HALL:                 He don't have nothin. I keep I told you yesterday he had a IiI bit and
                               he was tryin to re-up and he ain't never re-up.

         BENNETT:               Oh aight

         HALL:                 [ meant to text you but [ you know he he keep sayin somebody there
                               and shit man ... Man yo just off his rocker man he keep sayin you he
                               he don't even he talkin bout he said {ui} [ look back man ain't no
                               sense in lookin back ain't even on the fuckin phone. Talkin about
                               look at the phone look, man nobody here you ain't say shit I just
                               hung up on his ass

         60.     Based on my training and experience in this investigation and others, in the above

listed conversation HALL and BENNETT were discussing the current supply of drugs. The supply

was running low as indicated by HALL's statements that "He's out" and that "He don't have


                                                  23
        Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 24 of 30



nothing. , keep' told you yesterday he had a Iii bit and he was trying to re-up and he aint never re-

up." BENNETT then acknowledged the low supply. HALL later in the call discussed the fact that

their source (BUTLER) was attempting to "re-up" but had not done so yet. I know that the term

"re-up" means to re-stock a drug supply.

       61.     On December 29,2018 at approximately 4:57pm, BENNETT again called HALL.

A portion of the conversation is listed below:

       HALL:                   Yo.

       BENNETT:                Hey yo give me a hand of some extra girl.

       HALL:                   What you mean?

       BENNETT:                Like some single girl, or.

       HALL:                   Say it again.

       BENNETT:                I said you don't have no single girl?

       HALL:                  No, my my girl?

       BENNETT:                Yeah.

       HALL:                  No hard? Nah, that's it. We really ain't have none. 'just had that.

       BENNETT:                Oh aight.

       HALL:                   That shit gone isn't it?

       BENNETT:                Hell yeah.

       HALL:                   We ain', we ain't got none. If! wouldn't have them we, you, shit K-
                               Mac I ain't give 'em to him. , ain't give 'em to Mazzi. We ain't had
                               none since Mazzi day.

       BENNETT:                Damn.

       HALL:                   Yeah we ain't have no coke since Mazzi day. Yup. They all out of
                               that shit. , don't know what Little Dick doing.

       62.     Based on my training and experience in this investigation, in the above listed


                                                  24
        Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 25 of 30



conversation HALL and BENNETT are discussing that a particular drug that was running low. I

know that the term "girl" is a coded street term for cocaine and that "hard" is a street term for crack

cocaine. BENNETT was asking HALL about obtaining some cocaine ("give me a hand of some

extra girl."). HALL advised that "we ain't got none." He later specifically stated, "we ain't have

no coke since Mazzi day," again referring to cocaine.

                                          CONCLUSION

        63.    Based on the information set forth in this affidavit, I believe that probable cause

exists that in the SUBJECT          ELECTRONIC            DEVICES,    there is evidence,      fruits, and

instrumentalities of the crimes of21 U.S.C.      S 846 (conspiracy   to possess with intent to distribute

a controlled substance), and 21 U.S.C.       S     841 (possession with intent to distribute and the

distribution of a controlled substance). I respectfully request that this Court issue a seizure warrant

for the SUBJECT ELECTRONIC DEVIC.ES,
                                           C.,c-
                                                    MdMilio,i"ili,
                                                    ~k(, e",.Je<'cl?
                                                                     mh,"'''I"OO' ~M'""od~i'1:,
                                                                      ('O-Hil) l" I   ~\,V5/3 "
the items described in Attachments A,~ccording to the protocols set forth in Attachment B.

        64.    To the extent that the warrant authorizes the seizure of any tangible property, any

wire or electronic communication (as defined in 18 U.S.C.      S 2510),   or any stored wire or electronic

information, there is reasonable necessity for the seizure for the reasons set forth above.

        65.    Because this warrant seeks only permission to examine devices already in law

enforcement's possession, the execution of this warrant does not involve the physical intrusion

onto a premises. Consequently, I submit there is good cause for the Court to authorize execution

of the warrant at any time in the day or night.




                                                     25
       Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 26 of 30

                                                        19-1593BPG

                                            Ta          e Officer James Walsh
                                                  eral Bureau ofInvestigation

                                       1~)
Subscribed and sworn before me this --- ?     day of May, 2019.




                                              ~~
                                            I-fol1OTIlbieBethP. Gesner    -............
                                            Chief United States Magistrate Judge
                                            District of Maryland




                                                 26
        Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 27 of 30



                                ATTACHMENT        A
                                                         19 -1 5 93 BPG
                               Items to be Searched

        Subject Device-I    A black Apple I-phone bearing IMEI 352987091210551

       Subject Device-2     A black Apple I-phone bearing serial number
                            FD6W921LJCM2
       Subject Device-3     An Apple I-phone in a blue case bearing serial number
                            FDCVPI6MJCMI
       Subject Device-4     A white Apple I-phone bearing evidence bar code E6096504
       Subject Device-5     A black Apple phone bearing evidence barcode E5433188
       Subject Device-6     An Apple I-pad with a white-grey cover bearing serial
                            number DLXA49LFG5V3
       Subject Device-7     A gold colored Apple I-phone with a black case bearing
                            IMEI359238069975285
       Subject Device-8     A silver Apple I-phone with a cracked screen and a
                            green/grey case bearing IMEI 352018076957907
       Subject Device-9     A silver Samsung cell phone model SM-J327P, DEC
                            number 8916889690846451
       Subject Device-I 0   A BLU cell phone with a clear case bearing serial number
                            352908091349322
       Subject Device-II    A white Apple IPhone bearing evidence barcode E53 57248
       Subject Device-12    A black LG cellular phone with a style case bearing
                            evidence barcode E5357243
       Subject Device-I3    A Samsung cellular phone bearing evidence barcode
                            E5357242
       Subject Device-I 4   A Samsung cell phone bearing IMEI 354254090158051
       Subject Device-I5    A black Apple iPhone, model AI549,IMEI:
                            355785075069812 with a blue case
       Subject Device-I6    A pink Apple iPhone, Model A 1662, IMEI:
                            356599081155856 with a black case
       Subject Device-17    A black Boost cellular phone recovered from a Ford bus
                            parked in a parking lot on Aoril3, 2019
       Subject Device-I8    A gold colored Motorola cellular phone bearing serial
                            number ZY225BP4RF
      Subject Device-I9     A white-gold Apple I-phone bearing FCCID: BCGE2945A
      Subject Device-20     An Apple iPhone, Model A1586, bearing IMEI:
                            356150094375295, with a cracked screen and black rubber
                            cover


These SUBJECT ELECTRONIC      DEVICES are currently located at 30 West Gude Drive,

Rockville, Maryland.
        Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 28 of 30



                                         ATTACHMENT B

                                      ITEMS TO BE SEIZED

All records contained in the items described in Attachment A which constitute evidence of

violations of21 U.S.C.   SS 841,   846, as outlined below:

   1. All of the following for each of the Devices:
                   ,
           a. Digital images;

           b. Digital videos;

           c. Records of incoming and outgoing voice communications;

          d. Records of incoming and outgoing text messages/MMS;

          e. The content of incoming and outgoing text messages/MMS;

           f.   Voicemails;

          g. Voice recordings;

          h. Encrypted messaging platform content, such as WhatsApp messages;

          J.    Lists of customers and related identifying information;

          J.    Contact lists;

          k. Records of types, amounts, and prices of drugs trafficked as well as dates, places,
             and amounts of specific transactions;

           l.   Information related to sources of drugs (including names, addresses, phone
                numbers, or any other identifYing information);

          m. bank records, checks, credit card bills, account information, and other financial
             records;

          n. Information recording any schedules or travels; and

   2. Any and all records related to the location of the device(s) or user(s) of the devices.

   3. For each of the Devices:
    Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 29 of 30



       a. Evidence of who used, owned, or controlled the devices at the time the things
          described in this warrant were created, edited, or deleted, such as logs, registry
          entries, configuration files, saved usernames and passwords, documents, browsing
          history, user profiles, email, email contacts, "chat," instant messaging logs,
          photographs, and correspondence;

       b. evidence of software that would allow others to control the Devices, such as viruses,
          Trojan horses, and other forms of malicious software, as well as evidence of the
          presence or absence of security software designed to detect malicious software;

       c. evidence of the lack of such malicious software;

       d. evidence of the attachment to the Devices of other storage devices or similar
          containers for electronic evidence;

       e. evidence of counter forensic programs (and associated data) that are designed to
          eliminate data from the Devices;

       f.   evidence of the times the Devices were used;

       g. passwords, encryption keys, and other access devices that may be necessary to
            access the Devices;

       h. documentation and manuals that may be necessary to access the Devices or to
          conduct a forensic examination of the Devices;

       1.   contextual information necessary to understand the evidence described in this
            attachment.

4. With respect to the search of any of the items described above which are stored in the form

   of magnetic or electronic coding on computer media or on media capable of being read by

   a computer with the aid of computer-related equipment (including CDs, DVDs, thumb

   drives, flash drives, hard disk drives, or removable digital storage media, software or

   memory in any form), the search procedure may include the following techniques (the

   following is a non-exclusive list, and the government may use other procedures that, like

   those listed below, minimize the review of information not within the list of items to be

   seized as set forth herein, while permitting government examination         of all the data

   necessary to determine whether that data falls within the items to be seized):
                                           2
    Case 1:19-mj-01593-BPG Document 3 Filed 05/30/19 Page 30 of 30



           a.      surveying various file "directories" and the individual files they contain
                   (analogous to looking at the outside of a file cabinet for markings it contains
                   and opening a drawer believed to contain pertinent files);

           b.      "opening" or cursorily reading the first few "pages" of such files in order to
                   determine their precise contents;

           c.      "scanning" storage areas to discover and possible recover recently deleted
                   files;

           d.      "scanning" storage areas for deliberately hidden files; or

           e.      performing key word searches or other search and retrieval searches through
                   all electronic storage areas to determine whether occurrences of language
                   contained in such storage areas exist that are intimately related to the subject
                   matter of the investigation.

5. If after performing these procedures, the directories, files or storage areas do not reveal

   evidence of the specified criminal activity, the further search of that particular directory,

   file or storage area, shall cease.




                                              3
